Citation Nr: 1025280	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from December 1960 to March 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  In July 1985, the RO denied the Veteran's initial claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  Although provided notice of this decision, the 
Veteran did not perfect an appeal thereof.

2.  Evidence received since the July 1985 rating decision is new 
and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.

3.  The evidence of record establishes that the Veteran has PTSD, 
which has been attributed to his combat service in Vietnam.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the July 
1985 rating decision, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  PTSD was incurred during military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because the 
Board is taking action favorable to the Veteran by reopening and 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from December 
1960 to March 1966.  In May 1985, the Veteran submitted a claim 
of entitlement to service connection for PTSD, which was denied 
in July 1985 because there was no evidence of a then current 
diagnosis of PTSD; a decision the Veteran did not appeal.  In 
November 2002, the Veteran submitted a claim to reopen the issue 
of entitlement to service connection for PTSD.  This claim was 
denied by the RO in January 2003.  After the Veteran perfected an 
appeal, the Board continued the denial of the Veteran's claim in 
August 2008, finding that the Veteran had not submitted evidence 
demonstrating a then current PTSD diagnosis.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2009, the Court issued an Order 
vacating the Board's August 2008 decision as it pertained to the 
issue of reopening the Veteran's claim of entitlement to service 
connection for PTSD, and remained the claim to the Board for 
further consideration pursuant to the directives of a Joint 
Motion for Remand.

According to the Joint Motion for Remand, the Board failed in the 
August 2008 decision to provide an adequate statement of the 
reasons and bases as to the determination that the Veteran had 
not submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for PTSD since the 
July 1985 rating decision.  Specifically, contrary to the Board's 
finding of no current PTSD diagnosis, the Joint Motion for Remand 
indicated that the evidence of record at the time of the August 
2008 decision included VA treatment records demonstrating ongoing 
diagnoses of PTSD.  Moreover, the Joint Motion for Remand 
indicated that the evidence of record associated these PTSD 
diagnoses with the Veteran's inservice combat experiences.

At the time of the Board's decision, the VA treatment records 
referred to in the Joint Motion for Remand had not been 
associated with the Veteran's claims file.  The Board's decision 
was time stamped in August 2008, while the treatment reports 
demonstrating diagnoses of PTSD were not associated with the 
claims file until September 2008.  Not only did the evidence in 
the Veteran's claims at the time of the Board's August 2008 
decision not include a PTSD diagnosis, there were 2 treatment 
reports, one dated in October 2004, and the other in February 
2006, which specifically demonstrated negative findings of PTSD.  
Nevertheless, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although 
not associated with the Veteran's claims file, the treatment 
reports demonstrating ongoing diagnoses of and treatment for PTSD 
were generated by a VA medical facility and were dated prior to 
the promulgation of the Board's August 2008 decision.  As such, 
these records were in the constructive possession of the Board in 
August 2008 and will be incorporated herein.

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).

Where it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of [combat] service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. 
§ 3.304.  Furthermore, if the veteran did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting evidence.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

In order to reopen a claim which has been previously denied and 
which is final, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The RO denied the Veteran's initial claim of entitlement to 
service connection for PTSD in an unappealed July 1985 rating 
decision.  Specifically, the RO's decision found no evidence of a 
then current diagnosis of PTSD.  Although provided notice of this 
decision, the Veteran did not perfect an appeal thereof, and it 
is final based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).

Because the July 1985 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's service 
connection claim should be reopened and re-adjudicated on a de 
novo basis.  Evans, 9 Vet. App. at 282-83.  

In support of his claim to reopen, the RO has received several 
stressor statements from the Veteran and VA treatment records 
reflecting diagnoses of PTSD based upon these inservice 
stressors.  Further, the evidence of record demonstrated that the 
Veteran was awarded a Combat Infantry Badge, the Republic of 
Vietnam Gallantry Cross with Palm Unit Citation, and a Purple 
Heart.

Comparing the evidence received since the RO's July 1985 decision 
to the evidence of record before then, the Board finds that the 
additional evidence submitted includes evidence that is new and 
material as to the issue of entitlement to service connection for 
PTSD.  Specifically, the Veteran is now shown to have a current 
diagnosis of PTSD, which has been attributed to his claimed 
inservice stressors.  Accordingly, new and material evidence has 
been submitted, and the claim for entitlement to service 
connection for PTSD must be reopened.  

Although a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed. . . ."  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  A veteran does not file a 
claim to receive benefits for a particular psychiatric diagnosis, 
such as PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the difficulties posed by the 
Veteran's mental condition.  Id.  Based on a review of the 
evidence of record, the Board finds that re-captioning the 
Veteran's claim to include an acquired psychiatric disorder is 
not warranted because PTSD is the only current psychiatric 
diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

A review of the Veteran's service treatment records demonstrated 
that, in December 1960, he indicated that he experienced nervous 
trouble in a report of medical history.  In both March 1963 and 
March 1966, the Veteran denied frequent or terrifying nightmares, 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  In November and December 1965, the 
Veteran was treated for shrapnel fragments in the left hip and 
buttocks.

In May 1985, the Veteran underwent a VA medical examination, 
during which the Veteran reported that by 1975 and 1976 he was 
shaking a lot and that he was extremely irritable and short-
tempered.  The Veteran also reported that when he was on his 
medication, his condition was much improved.

In May 1985, the Veteran underwent a second VA medical 
examination for PTSD.  He reported that he was exposed to combat 
in Vietnam and that he was in the close proximity to a mortar 
explosion, which wounded his hip.  During this incident, he 
reported that he fired his weapon at the enemy, was fired upon by 
the enemy, saw two people killed, and several wounded.  The 
Veteran also reported that he did not believe he would survive.  
In another incident in which he did not believe that he would 
live, his base camp was "shelled" by enemy guns and he saw 
several dead bodies.  After he returned to civilian life, the 
Veteran reported feeling irritable, tense, and anxious.  He also 
reported that he was unable to sleep; had recurring dreams; and 
woke up sweating at night with shortness of breath and 
palpitations.  He reported that he was withdrawn and reclusive 
for a while, but that he was employed, married, and did not abuse 
alcohol or drugs.  The Veteran further reported that he 
experienced headaches and nervousness.  Moreover, he occasionally 
felt tense and anxious, and experienced palpitations and dizzy 
spells. The examiner found no delusions, hallucinations, suicidal 
or homicidal thoughts, and found that the Veteran's cognitive 
functions, judgment, and insight were intact.  The diagnosis was 
generalized anxiety disorder and PTSD in remission.

In October 2004, the Veteran reported that he served on active 
duty in Vietnam from 1959 to 1966, participated in combat, and 
that he was a paratrooper.  The Veteran also reported that he was 
wounded by shrapnel and experienced some pain during sleep.  It 
was determined that the Veteran was negative for both PTSD and 
depression based on a review of his symptomatology.

In February 2006, a PTSD screening was negative.

After the Board's August 2008 decision, the Veteran submitted VA 
treatment reports, dated from November 2006 to May 2008, 
demonstrating ongoing diagnoses of and treatment for chronic 
PTSD.  During the initial assessment in November 2006, the 
Veteran reported that he was wounded by a mortar explosion that 
also killed his ammunition bearer and his squad leader; 
participated in many "search and destroy" missions; and was 
engaged in many firefights.  After reviewing the Veteran's 
symptoms and his pre- and post-service history, the diagnosis was 
PTSD.  Further, the examiner opined that the Veteran's PTSD was 
related to his combat experiences.

In sum, the Veteran has asserted the following stressors:  (1) 
being in close proximity to a mortar explosion and being injured 
by shrapnel there from; (2) the mortar explosion that injured him 
also killed two fellow servicemen; (3) engaging is "search and 
destroy" missions; (4) being "shelled" by the enemy; and (5) 
seeing dead bodies.

In July 2008, a request by the Veteran to have his official 
service records amended to demonstrate that he was injured in the 
line of duty was granted.  The Board of Corrections for Military 
Records (Board of Corrections) found that the Veteran had 
submitted sufficient evidence to demonstrate that he was wounded 
by shrapnel from an exploding mortar on November 23, 1965.  
Consequently, the Veteran's Form DD 214 was amended to include 
the award of a Purple Heart.  Moreover, the Board of Corrections 
found that the Veteran was assigned to a unit during a period of 
time when it was cited for the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation.  The Veteran's Form DD 214 was 
also amended to include this citation.  Additionally, as 
mentioned above, the Veteran was award a Combat Infantry Badge. 
As such, the Veteran's lay statements are accepted as conclusive 
that his claimed combat stressors occurred.   No further 
development for corroborative evidence will be required because 
the Board finds that the Veteran's asserted combat stressors are 
consistent with the circumstances, conditions, and hardships of 
his active duty service.  Zarycki, 6 Vet. App. at 98; see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.

In addition to the confirmed combat stressors, service connection 
for PTSD requires competent medical evidence of a nexus linking a 
diagnosis of PTSD to the verified stressor.  According to the 
November 2006 opinion, the Veteran's PTSD is related to his 
verified combat stressors.  There are no other medical opinions 
of record addressing the etiology of the Veteran's PTSD is of 
record and, thus, the Board concludes that service connection for 
PTSD is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its own 
judgment for that of an expert).  As the evidence reveals a 
diagnosis of PTSD based on confirmed combat stressors, and 
medical evidence linking the Veteran's current PTSD to the 
confirmed combat stressors, service connection for PTSD is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened.

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


